Citation Nr: 1527527	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-28 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include on a secondary basis, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Accredited Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987 and from April 7, 2005 to May 27, 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in March 2014, when it was remanded for further evidentiary development.  The Veteran was to be afforded a VA examination and, inter alia, the examiner was to opine as to whether it was at least as likely as not that any diagnosed psychiatric disability was either caused by or aggravated by the Veteran's service-connected low back disability.  The examiner was also to opine as to whether it was at least as likely as not that any diagnosed psychiatric disability was related to service, if it was found that a psychiatric disability did not clearly and unmistakably preexist service.

The Veteran was afforded a VA examination in August 2014.  The examiner stated that the Veteran did not meet the diagnostic criteria for PTSD, but did diagnose the Veteran with bipolar disorder.  The examiner explained that there is no evidence that the Veteran's bipolar disorder is caused by or related to his military service.  Rather, it is more likely than not that bipolar disorder is caused by heritability as he has a family history of mental health problems.  In an October 2014 addendum opinion, the examiner stated that there was a lack of evidence showing that the Veteran suffered from bipolar disorder in service and he was not treated for bipolar disorder during service.  As such, the examiner determined that bipolar disorder was neither caused by nor exacerbated by the Veteran's military service.

The opinion and addendum are inadequate for several reasons.  First, the examiner never opined as to whether the Veteran's bipolar disorder was caused by or aggravated by his service-connected low back disability.  Second, the examiner never opined as to whether it was undebatable that bipolar disorder preexisted service.  It is unclear whether that disability preexisted service as the examiner made clear that bipolar disorder was, at least in part, due to hereditary factors.  Third, the examiner never opined whether it is at least as likely as not that bipolar disorder is related to the Veteran's periods of service.  While the examiner appears to conclude that bipolar disorder and service are not related, the examiner did not offer the probability of such.  As the opinions requested in March 2014 remand were not provided, a remand is necessary to enure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, as the matter is being remanded, the Veteran's desired representative should be ascertained.  In November 2012, the Veteran submitted VA Form 21-22a, appointing Ryan Farrell, Agent, as his representative.  There is no evidence that representative's authority has been withdrawn.  However, during the pendency of this appeal, Disabled American Veterans has submitted evidence pertaining to the claim on appeal.  See February 2015 Letter of Disabled American Veterans.  On remand, the Veteran's representation should be clarified.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to clarify his current representative and submit a VA Form 21-22 appointing his desired representative, if any.

2. Return the claims file to the August 2014 VA examiner (or another qualified examiner, if unavailable) for preparation of an addendum opinion. The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

a. Did bipolar disorder clearly and unmistakably preexist the Veteran's active duty service?

b. If so, was it aggravated (made permanently worse beyond its natural progression) by active service?

c. If bipolar disorder is not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that bipolar disorder is etiologically related to a period of active service?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected facet arthritis L5-S1 with right and left sciatica caused bipolar disorder?

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected facet arthritis L5-S1 with right and left sciatica aggravated (increased in disability beyond the natural progression) bipolar disorder?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

If deemed necessary, the Veteran should be scheduled for another appropriate examination.

A comprehensive rationale must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

3. Then, readjudicate the issue on appeal. If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

